Exhibit 10.1
 
 
Summary of Compensation for Walter M. Higgins




As previously disclosed in the Registrant’s Current Report on Form 8-K filed May
11, 2007, Walter M. Higgins retired as chief executive officer of Sierra Pacific
Resources, Nevada Power Company and Sierra Pacific Power Company effective July
31, 2007.  Upon the effectiveness of his retirement, Mr. Higgins became the
non-executive Chairman of the Board of Directors.  In connection with this
change of status, the Board of Directors on May 8, 2007 established by
resolution the compensation to be paid to Mr. Higgins in his capacity as
non-executive Chairman of the Board effective August 1, 2007.  In lieu of normal
Board retainers and meeting fees, Mr. Higgins will be paid a flat fee equal to
two times the regular retainer amount for Board members, or $160,000 per
year.  In addition, Mr. Higgins will retain the right to earn certain unvested
performance shares granted to him pursuant to the terms of the Letter Agreement
dated August 4, 2006 amending his Employment Agreement dated September 26, 2003
(filed as Exhibit 10.1 to Quarterly Report on Form 10-Q for the quarter ended
June 30, 2006).  Mr. Higgins also will be entitled to reimbursement of business
expenses associated with Board travel, travel for company business or as
requested by the Chief Executive Officer.  In addition, the Board confirmed
retirement payments and other benefits consistent with Mr. Higgins’ amended
Employment Agreement as well as lump sum payments of unpaid balances in certain
unqualified benefit plans and a pro-rata payment under the Registrant’s
short-term incentive plan to the extent earned for 2007.
